Citation Nr: 9918950	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  91-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mixed type 
headaches.  

2.  Entitlement to service connection for a chronic 
disability manifested by chest pains.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

4.  Entitlement to an increased rating for allergic 
rhinosinusitis, currently rated 10 percent disabling.  

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating action by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

This case was previously before the Board and was remanded to 
the RO in June 1991 and April 1994 for further development.  
The case has since been returned to the Board.  The National 
Veterans Legal Service Program represented the veteran in 
this matter.  However, a motion to withdraw as appellant's 
representative for good cause pursuant to 38 C.F.R. 
§ 20.608(b)(2) (1998) was received by the Board in April 
1999.  This motion was granted by the undersigned in June 
1999.  The veteran was timely informed of these matters.  

The issues developed on appeal included entitlement to 
service connection for migraine headaches.  The Board has 
recharacterized this issue as shown on the title page, in 
view of the clinical record and the action taken below.  The 
issue of an increased evaluation for the veteran's service 
connected allergic rhinosinusitis is being deferred pending 
further development on remand.   


FINDINGS OF FACT

1.  The veteran has presented competent (medical) evidence 
that mixed type headaches are at least in part attributable 
to service or service-connected disability.  

2.  No competent (medical) evidence has been submitted to 
show that the veteran has a disorder manifested by chest 
pain, or that such a disorder, if existent, is attributable 
to service.  

3.  Evidence added to the record since the Board's December 
1979 denial of service connection for a psychiatric disorder, 
including purported copies of service medical records not 
heretofore of record, is not cumulative or redundant, is 
relevant and probative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for mixed type headaches.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).  

2.  A well grounded claim for service connection for a 
disability manifested by chest pains has not been submitted.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Evidence received since the December 1979 Board decision 
denying service connection for a psychiatric disability is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Migraine Headaches and a Chronic 
Disability Manifested by Chest Pain.

Generally for a grant of service connection it must be shown 
by the objective evidence of record that a current disease or 
injury residual was incurred in or aggravated by service or 
that the disorder was otherwise attributable thereto.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

With the above in mind, the Board observes that the threshold 
inquiry in all cases is whether the veteran's claim is well 
grounded.  Under the provisions of 38 U.S.C.A. § 5107, a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
the person meets this burden, the VA is obligated to assist 
in developing facts pertinent to the claim.  A well-grounded 
claim is one that is plausible, that is, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  It must be more than an allegation.  
The claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
King v. Brown, 5 Vet. App. 19 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Furthermore, in Caluza v. Brown, 
7 Vet. App. 498 (1995) the United States Court of Appeals of 
Veterans Claims (formerly known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) outlined a three pronged test which established 
whether a claim is well grounded.  The Court stated that in 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Any adjudication on the 
merits of a claim that is not well grounded constitutes 
error.  Grivois v. Brown, 6 Vet. App. 136.  

The veteran asserts that he has migraine headaches and a 
chronic disability manifested by chest pain attributable to 
service.  The Board notes that the veteran has not been shown 
to be capable of making medical conclusions.  Therefore, his 
statements regarding medical diagnosis and causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board has reviewed the record to determine if 
the veteran's assertions are supported by competent evidence.  

The veteran's service medical records are negative for 
clinical findings and/or diagnoses of either a "migraine" 
headache or "mixed type" headache, or for a disorder 
manifested by chest pain.  Complaints of frequent headaches 
in service, beginning in July 1969, are documented by service 
medical records.  A February 1971 neurological consultation 
noted that the veteran had been suffering chronic bifrontal 
headaches of quite severe intensity for the past 18 months, 
lasting all day and occurring approximately 2 to 3 times per 
week.  It was also noted that these headaches were unrelieved 
by mild analgesics such as aspirin and Darvon.  The veteran 
reported that his eyes hurt during these headaches, and that 
he experiences some visual blurring, but no associated 
weakness, clumsiness or tremor.  The veteran further related 
that for the past year and a half he had also had complaints 
of chronic persistent sinusitis exacerbated by exposure to 
dust, strong odors, weeds and other vegetation, and 
manifested by nasal obstruction and intermittent epistaxis.  
Physical examination, including cerebellar functions and 
cranial nerve testing, was unremarkable and within normal 
limits.  Headaches expected to be secondary to chronic 
sinusitis, possibly as an allergy basis, were the diagnostic 
impression.  The veteran was referred to the allergy clinic, 
where the veteran's nose was found to be red and slightly 
edematous.  Skin tests were indicated to be completely 
negative.  Vasomotor rhinitis was the diagnostic impression, 
and the examiner indicated that he doubted that nasal disease 
was a contributing factor to the veteran's headaches.  

Beginning in August 1969, the veteran also expressed 
complaints of chest pain.  The notation that his sinus was 
stopped up accompanied his complaints in August 1969.  In 
April 1970, lower chest pain and difficulty breathing caused 
by both chest and nasal congestion were noted by service 
clinicians.  A chest X-ray on that occasion to rule out 
tuberculosis was interpreted to be negative.  Complaints of 
chest pain and findings of a few scattered wheezes were 
recorded in May 1970.  In January 1971, the veteran presented 
with further complaints of chest pain, indicated to be in the 
substernal and left pectoral region, without radiation.  On 
physical examination, the veteran's chest was found to be 
clear to auscultation.  Pyrosis (heartburn) and anxiety were 
the diagnostic impressions.  

After service, the veteran was examined by VA in May 1971 for 
complaints of an 18 month history of frontal headaches 
associated with nasal congestion and complaints of 
postprandial fullness, and sensation of pain in the 
epigastrium and intolerance to greasy meals.  Sinusitis, rule 
out gallbladder disease, and anxiety reaction were the 
pertinent diagnoses.  

The veteran was examined by a private physician, Ivan R. Prez 
Nazario, M.D., in May 1971, for complaints of headaches, 
stuffiness of the nose, nervousness, and inability to sleep.  
On his examination the veteran reported that he had been 
hospitalized in service for approximately one month for an 
apparent respiratory disorder.  He further related that when 
discharged from hospitalization he was informed by his 
service physicians that he would suffer from headaches.  He 
said that soon after discharge he started to have headaches 
when exposed to the sun, strong odor, dust, gasoline, etc.  
He further reported that the headaches were severe, and 
lasted at times for three days, with no nausea or vomiting.  
Following an essentially normal examination, headaches most 
likely due to allergy, or functional, was the pertinent 
diagnosis.  

On his initial comprehensive VA examination in June 1971, the 
veteran expressed complaints of headaches and expressly 
voiced concern about severe frequent headaches on psychiatric 
examination.  Anxiety reaction was diagnosed.  Headaches were 
not otherwise noted or diagnosed, nor was there any finding 
referable to a disorder manifested by chest pain.  An X-ray 
of his chest was essentially negative.  

In April 1976, the veteran presented to a VA mental health 
clinic with complaints of symptoms that included bouts of 
pain in the anterior chest.  The veteran was assessed as 
having anxiety.  

The veteran presented to a VA neurology clinic in September 
1976 with complaints of blurred vision with headaches.  Rule 
out migraine headaches was the provisional diagnosis.  The 
veteran was scheduled for diagnostic testing, to include a 
brain scan and EEG.  It was also indicated that the veteran 
was to be followed in the mental health clinic.  A December 
1976 mental health clinic progress note records the veteran's 
complaints of frequent headaches as well as nervousness, 
terrible nightmares, palpitation, and itching of the legs.  
The veteran was assessed as suffering from anxiety and 
somatization.  

In February 1977, the veteran was hospitalized at a VA 
medical center with complaints of headaches, diarrhea, and 
lack of improvement in his mental condition.  He reported 
that his headaches were so intense on some that he has been 
compelled to hit the wall with his head on some occasions.  
The veteran was started on injections of vitamin B12, and 
improvement in his headaches was noticed.  He was discharged 
in mid March 1977, after achieving maximum hospital benefit.  
At discharge, it was noted that the veteran had a diagnosis 
of chronic anxiety reaction characterized by feelings of 
inadequacy and helplessness.  Intractable headaches were also 
diagnosed.  

When seen at a VA mental health clinic in April 1977, the 
veteran complained of pain and crepitation of the muscles of 
the nucha, as well as a tight sensation of the chest.  A 
cardiology consultation in July 1977 found no basis to 
support organic heart disease.  


The veteran was seen in August 1977 for complaints of 
pressure around his head, causing dull draining.  Tension 
headaches were diagnosed.  In August 1978 a VA ENT 
examination noted that the veteran's headaches do not 
correspond to sinus headache distribution or cycle of pain in 
sinusitis, nor do they respond to sinusitis treatment.  The 
examiner, based on the veteran's history, suspected that the 
veteran's headaches were related to anxiety reaction and 
conversion symptomatology more than an ENT disease.  It was 
reported that the veteran cried during his interview when 
talking about his headaches and tachycardia.  It was also 
noted that the veteran had headaches during his examination, 
without evidence of sinusitis.  The veteran was noted as 
having migraine headaches on a VA neurological progress note 
dated in November 1988.  

In October 1989, the veteran presented to a VA outpatient 
clinic with complaints of chest pain.  Following examination, 
including an EKG, chest pain with no evidence for acute 
coronary artery disease was diagnosed.  

A March 1991 Holter monitor study noted that the veteran 
reported symptoms of dizziness and chest pain, which were not 
correlated with ECG findings.  

VA outpatient treatment records compiled between March 1991 
and July 1992 record the veteran's complaints of headaches in 
March 1992 and June 1992.  In March 1992, the veteran's 
complaints of headaches were noted on a mental health clinic 
evaluation, and assessed as migraine headaches.  In June 
1992, the veteran complained of headaches of two day's 
duration.  It was noted that the veteran had a history of 
migraine, gastritis, and chronic back pain.  Treatment was 
focused on the veteran's neck and epigastric pain, and he was 
assessed as having muscle spasms of the neck, and gastritis.  

On a fee basis VA neurological examination in October 1992, 
the veteran was noted to have chief complaints of headaches 
in the posterior aspect of the head radiating to the cervical 
spine, associated with photophobia and dizziness.  The 
veteran also had additional complaints, to include reports of 
loss of consciousness with headaches, falls, cervical pain, 
loss of balance, paresthesia, numbness, hallucinations and 
low back pain.  Neurological examination showed diminished 
strength in the right hand, as well as cervical and lumbar 
spine tenderness.  A brain stem study was normal.  In 
pertinent part, headaches were diagnosed.  

In April 1994, the Board remanded this case to the RO, in 
part to ascertain whether or not the veteran's headaches were 
part and parcel of his service-connected respiratory 
disorder.  In a medical opinion dated November 1997, a VA 
physician reported that the overall medical evidence on file 
pointed to a negative association between complaints of 
headaches and the veteran's service-connected rhinosinusitis.  
The physician indicated that it is the general impression, 
that headaches are multifactorial in origin, with 
musculoskeletal and neuropsychiatric systems mainly affected.  
He noted that current ENT examination has ruled out any 
chronic anatomical changes in the nasal or sinus structures, 
to correlate with complaints of headaches.  

On a VA neurological examination in February 1998, it was 
noted that the veteran had a history of headaches since 1970 
localized over the left hemicranium, oppressive in quality, 
nonpulsatile, accompanied by nausea, sensation of heat in 
head, bad taste and photophobia.  The veteran reported that 
he takes Fioricet with partial relief, and if headaches are 
too severe he has to go to the emergency room to have Demerol 
injected.  The veteran said that his headaches are 
precipitated by hot weather and by strong smells, such as 
paint, gasoline and thinner, etc.  He also said that they are 
precipitated and worsened by stress.  He said that he has 
been diagnosed as having migraine headaches by a neurologist.  
Following an essentially normal neurological examination, 
mixed type headaches was diagnosed.  The veteran's examiner 
opined that the veteran's headaches have to be considered as 
multifactorial in origin.  He noted that on history taken 
during this examination he found that the veteran's headaches 
have mixed characteristics, but do not have the usual 
symptoms of classic migraine headaches, nor the usual 
symptoms associated with headaches related to a sinus 
condition.  The examiner further noted that there are 
repeated complaints of headaches throughout the file, most of 
them coinciding with complaints related to the veteran's 
sinus condition, but others were not.  He said considering 
all this, he could not discard or rule out the possibility 
that mixed type headaches diagnosed now are related to some 
of the episodes presented by the veteran during his active 
service.  

In an undated memorandum following this examination, a 
reviewing VA physician observed that the examining VA 
neurologist had ruled out classic migraine headaches and 
headaches associated with a sinus condition.  He further 
opined that other factors, most probably the veteran's 
nonservice-connected disabilities, (i.e., neuropsychiatric 
condition and musculoskeletal condition) are causally related 
to the veteran's headaches.  He added that in view of the 
left maxillary sinusitis noted on X-rays on this examination, 
part of the veteran's headaches could be ascribed to the 
veteran's service-connected rhinosinusitis by reasonable 
doubt.  

A.  Service Connection for Headaches

In this case, the service medical records contain no 
identifiable finding or diagnosis of migraine headaches 
and/or the mixed type headaches diagnosed on the veteran's 
most recent examination in February 1998.  Entitlement to 
service connection however, need not be established solely on 
information recorded in the service medical records alone.  
These records do confirm that the veteran was evaluated and 
treated in service for a lengthy history of headaches of 
quite severe intensity, the etiology of which was not 
established.  While the veteran asserts that his complaints 
of headaches in service were attributable to migraine 
headaches, there is no showing in the record that the veteran 
is competent to do so.  This is so because he is a layman.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has migraine headaches which are related to service 
are neither competent nor probative of the issue in question.  

Nevertheless, the medical record is replete with references 
to headaches in service and complaints and evaluations of 
headaches subsequent to service, which are indicated by 
medical opinion to be multifactorial in origin.  These 
headaches have been assessed by the veteran's most recent VA 
examiner, after a comprehensive review of the veteran's 
clinical record, to be of a mixed type, not predominantly 
migraine in nature, nor attributable in all instances to the 
veteran's sinus condition.  

When viewing the evidence as a whole, it appears that a 
strong enough case can be made that the veteran's currently 
diagnosed mixed type headache disorder is linked to service, 
even though such a disorder was not diagnosed per se in 
service or for many years thereafter.  Caluza, supra.  The 
veteran's VA examiner in February 1998 clearly was of the 
opinion that the veteran's current headaches and his 
headaches in service, to some degree, are related.  At the 
very least, this etiological opinion in conjunction with the 
clinical record, showing a continuity of headache complaints 
since service that do not always correspond to the veteran's 
service-connected sinus condition, raises reasonable doubt, 
the benefit of which is resolved in the veteran's favor.  

B.  A Disorder Manifested by Chest Pains

In this case, the service medical records show that the 
veteran was evaluated on several occasions in service for 
complaints of chest pain.  These records do not, however, 
disclose or otherwise identify any underlying pathology for 
this pain, exclusive of either acute episodes of congestion 
and/or heartburn.  While it is shown by the post service 
clinical evidence that the veteran has had recurrent 
complaints of isolated episodes of chest pain, there is still 
no documentation that the veteran has a current disorder 
manifested by chest pain, or that the veteran's current 
complaints of chest pain are linked to disease or injury in 
service.  

In sum, there is no competent medical evidence of record in 
this case indicating that the veteran's current complaints of 
chest pain stem from a common pathological disorder or, more 
importantly, are the result of a disease or injury in 
service, or are otherwise linked to service.  As such, the 
veteran's claim for service connection for a disorder 
manifested by chest pain is not well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1995).  

II.  New and Material Evidence to Reopen a Claim Seeking 
Entitlement to Service Connection for a Psychiatric Disorder

In a Board decision dated in December 1979, service 
connection for a psychiatric disorder was denied.  This 
decision essentially found that the veteran demonstrated a 
chronic anxiety disorder following service separation, and 
schizophrenia several years thereafter, and that neither of 
these disorders had their incurrence in service.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  In order to 
reopen a previously denied claim, the veteran must present 
new and material evidence.  38 U.S.C.A. § 5108.  In 
considering whether a claim may be reopened, a two step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened, 
and the case must then be evaluated on basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two step analysis noted above involves 
two questions:  (1) Is the newly presented evidence "new," 
that is not previously submitted to agency decision makers, 
and not cumulative or redundant; and (2) is the newly 
presented evidence "material," that is, does it bear 
directly and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim.  

With this in mind, the Board will proceed to the question of 
whether the claim for service connection for a psychiatric 
disorder has been reopened by submission of evidence, which 
is both new and material.  38 U.S.C.A. § 5108.  The first 
step is to review that evidence which was of record at the 
time of the Board's December 1979 decision.  This evidence 
included the veteran's service medical records, VA and 
private medical records, and statements by the veteran.  

The service medical records were negative for any psychiatric 
disability, although an impression of anxiety was noted when 
the veteran was seen for chest pain in January 1971.  On the 
veteran's medical examination for service separation in March 
1971, the veteran denied any history of nervous trouble of 
any sort, and a clinical evaluation of the veteran found no 
psychiatric abnormality.  

Post service clinical records on file include a May 1971 VA 
clinical treatment record noting the veteran had anxiety 
reaction, and a May 1971 evaluation by a private neurologist, 
who rendered the impression that the veteran had a 
psychiatric diagnosis and recommended psychiatric evaluation.  
A report of the veteran's initial comprehensive VA 
examination in June 1971 was also on file.  On this 
examination the veteran reported that he suffered from 
chronic nervousness, and that he was treated for an anxiety 
reaction in service.  On mental status examination, the 
veteran displayed signs and symptoms of moderately severe 
anxiety.  Chronic anxiety neurosis was diagnosed.  

Service connection for an anxiety reaction (headaches) was 
established by a September 1971 RO rating action.  

On a VA psychiatric examination in April 1972, the veteran 
denied delusional ideas, but admitted to hearing many voices 
before falling to sleep.  The veteran failed to elaborate 
about the nature of his auditory hallucinations.  He 
described his behavior at home as reclusive and withdrawn.  
The veteran was diagnostically assessed on VA psychiatric 
examination in July 1974 as suffering from a depressive 
neurosis and a dependent personality.  

A private physician in November 1974 noted that the veteran 
had a history of auditory and visual hallucinations.  He 
found the veteran to be disoriented in person and time.  
Chronic undifferentiated type schizophrenia was diagnosed.  

Rating actions by the RO in May 1975 and August 1975 proposed 
and effectuated severance of the veteran's service-connected 
psychiatric disability based on clear and unmistakable error 
in the grant of this disorder.  The basis for this action was 
indicated to be the absence of a psychoneurosis diagnosed in 
service.  The finding of clear and unmistakable error in the 
September 1971 rating action granting service connection for 
a psychiatric disorder, and the resulting action by the RO 
severing service connection for this disorder were upheld by 
a Board decision in December 1976.  

VA outpatient treatment records compiled between August 1971 
and December 1976 include mental health clinic progress notes 
dated in February 1976 and March 1976.  These notes reflect 
evaluation and treatment provided to the veteran for 
complaints of anxiety, and reports of auditory and visual 
hallucinations.  The veteran was prescribed psychotropic 
medication, to include Mellaril and Valium.  

A fee basis psychiatric evaluation of the veteran in 
September 1977 found the veteran to be somewhat depressed and 
anxious, with retarded motor and psychomotor activity 
retardation.  He was oriented in person and place, but not in 
time, memory was impaired and judgment superficial.  
Hallucinations were described.  Chronic schizophrenic 
reaction was diagnosed.  

A VA psychiatric examination in August 1978 found no clinical 
evidence of acute depression or any active thinking disorder.  
Passive aggressive personality disorder with depressive 
features was diagnosed.  In September 1978, the veteran was 
hospitalized at a VA medical center complaining of anxiety, 
restlessness, and irritability.  During his admission 
interview, it was found that the veteran had ideas of 
reference, paranoid delusions, and auditory hallucinations.  
While hospitalized the veteran was provided one to one and 
group therapy, as well as medication.  He was noted to 
improve.  Undifferentiated type schizophrenia was the 
diagnosis at discharge.  

On a VA fee basis psychiatric examination in September 1979, 
the veteran related that while in service he started having 
nightmares and sleep disorders.  He said that he has been in 
psychiatric treatment almost all the time, and visiting the 
consultation rooms of various specialists, desperately in 
relief of his symptoms.  On mental status examination, the 
veteran was anxious, restless, and agitated.  He was 
disoriented in time, appeared confused, talked fast, and 
exhibited flights of ideas and blocking.  Hallucinations were 
reported.  Chronic severe schizophrenic reaction was 
diagnosed.  

On the earlier evidence described above, the Board in 
December 1979 concluded that service connection for a 
psychiatric disorder was not warranted, as a chronic anxiety 
neurosis was not manifested until after service, and the 
first definitive evidence of schizophrenia was in 1974, 
several years after the veteran's service discharge.  

Evidence adduced since the December 1979 Board decision and 
not duplicative of data already on file, includes statements 
from the veteran, VA and private clinical data compiled 
between 1972 and 1973.  Additionally, incorporated into the 
veteran's claims file are purported copies of service medical 
records not heretofore on record.  These service medical 
records dated on October 5, 1970, and October 15, 1970, show 
identically similar evaluation of the veteran for complaints, 
to include nightmares, insomnia, irritability, 
aggressiveness, and restlessness.  It is noted on these 
records that the veteran has frequent nervous attacks in 
which he becomes very aggressive and disoriented, and 
concludes with a diagnosis, in both cases, of schizophrenia, 
undifferentiated type.  

The Court has held that for the limited purposes of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption, however, no longer attaches to any adjudication 
that follows reopening.  Id.  

The Board finds that the evidence submitted since the Board's 
December 1979 decision, in particular the October 1970 
service medical records diagnosing schizophrenia during 
active service, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  That is, 
the evidence is new and material.  Having determined that new 
and material has been added to the record, the veteran's 
claim for service connection for a psychiatric disorder is 
reopened.  


Well Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether based on all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to § 5107(a).  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999) (en 
banc).  

The evidence shows a diagnosis of schizophrenia in service, 
and post service diagnoses of schizophrenia since 1974.  The 
Board finds that the veteran's claim is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Further development is needed 
however, and this development will be described in the remand 
section below.  


ORDER

Service connection for mixed type headaches is granted.  

The claim for service connection for a chronic disorder 
manifested by chest pain is denied as not well grounded.  

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, and 
as the claim is well grounded, the appeal is granted subject 
to further action as discussed herein below.  


REMAND

In light of the action taken above, the Board notes that the 
RO must review the merits of the veteran's claim of service 
connection for a psychiatric disorder.  In this regard, the 
RO should specifically consider the new service medical 
records noted above, and in so doing assess their 
authenticity and credibility.  All indicated development 
should be undertaken.  

With respect to the claim for an increased evaluation for the 
veteran's service-connected rhinosinusitis, the Board is also 
of the opinion that further development of this claim is 
required.  On a December 1996 VA ENT examination, the veteran 
reported that a private physician "in Fagardo" has treated 
him for sinus disease for the past 2 or 3 years.  He further 
reported that medication prescribed by this physician has not 
improved his condition.  The records of this treatment are 
not contained within the veteran's claims folder.  

The VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining any relevant 
VA or private medical records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  We consider all clinical records or 
treatment for the veteran's rhinosinusitis since 1988 and not 
presently on file as being highly probative of the issue 
before the Board.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO should obtain all VA and non 
VA treatment records subsequent to those 
on file, including treatment records 
related to the veteran's sinus disease 
and maintained by the veteran's private 
physician in Fagardo.  The veteran should 
be requested to provide, as needed, 
assistance in obtaining these records.  
Should efforts to obtain these records 
prove unsuccessful, that fact should be 
documented in the veteran's claims file, 
and he should be so advised.  See 38 
C.F.R. § 3.159(c) (1999).  

2.  The RO should undertake a de novo 
review of the veteran's claim for service 
connection for a psychiatric disorder.  
In so doing, a determination regarding 
the authenticity of the service medical 
records dated in October 1970 and noted 
above is required.  Comparison with the 
veteran's original service medical 
records on file should be made, to 
include comparison with an ENT 
consultation record, also dated in 
October 1970 and contained within the 
veteran's DD Form 722 (health record).  
The veteran should be requested to 
identify the location of the original 
source documents involved, and supply any 
original service medical records in his 
possession.  Referral of this matter to 
the VA's Inspector General's Field Office 
and/or the Regional Counsel for further 
investigation should be undertaken, if 
deemed appropriate.  

3.  Following completion of these 
actions, the RO should review the 
evidence to determine whether the 
veteran's claims may now be granted.  If 
any benefit sought on appeal is not 
granted, the veteran should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 

 addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals




 


